                 Case 2:19-cv-00215-TSZ Document 1 Filed 02/14/19 Page 1 of 4




 1

 2

 3


 4

 5
                                     UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 7   NORTHWEST ADMINISTRATORS, INC.,

 8                                         Plaintiff,                         No.

 9
                 V.                                                           COMPLAINT TO COLLECT
10
                                                                              TRUST FUNDS PURSUANT TO
     FLUOR FEDERAL SOLUTIONS, LLC, a                                          AUDIT
11   South Carolina limited liability company,

12                                         Defendant.

13

14

15               Plaintiff, Northwest Administrators, Inc., is an organization incorporated under

16   the laws of the State of Washington, with its principal place of business in King

17   County, and is the authorized administrative agency for and the assignee of the

18
     Western Conference of Teamsters Pension Trust Fund (hereinafter "Trust"),
19
                                                                        II.
20
                 The Western Conference of Teamsters Pension Trust Fund is an
21

     unincorporated association operating as a Trust Fund pursuant to Section 302 of the
22

     Labor Management Relations Act of 1947, as amended, to provide retirement
23

24   benefits to eligible participants.

25


26
                                                                                    Rcid, McCarthy, Ballew & Leahy, L.L.P.
     Complaint to Collect Funds Pursuant to Audit -1                                                ATrOKNEYSATLAW
     Q:\01-01999\412\Ruor Federal Solutions 1-16-10-lTVComplaint.docx               100 WEST I IARRISON STREET • NORTH TOWER. SUITE 300
                                                                                                 SFATTLii, WASHINGTON 98119
                                                                                         TELEPHONE: (206) 2K5-0464 • MX: (206)285-8925
                                                                                                         ®^^^,B
                 Case 2:19-cv-00215-TSZ Document 1 Filed 02/14/19 Page 2 of 4




1

^ [ I This Court has jurisdiction over the subject matter of this action under Section

3 ] | 502(e)(l) and (f) of the Employee Retirement Income Security Act of 1974 ("ERISA").

4 || 29 U.S.C. §1132(e)(l) and (f) and under §301(a) of the Taft-Hartley Act, 29 U.S.C.

5 II §185(a).
6
                                                                   IV.
 7
                 Venue is proper in this District under Section 502(e)(2) of ERISA, 29 U.S.C.

        §1132(e)(2), because the plaintiff trust fund is administered in this District.

,0                 ||                              v-
ii I] Defendant is a South Carolina limited liability company.

12                    [|                    VI.

13 11 Defendant Is bound to a collective bargaining agreement with Local 631 of the
14
        International Brotherhood of Teamsters (hereinafter "Local"), under which the
15
        Defendant is required to promptly and fully report for and pay monthly contributions
16
        to the Trust at specific rates for each hour of compensation (including vacations,
17
        holidays, overtime and sick leave) the Defendant pays to its employees who are
!8

19 || members of the bargaining unit represented by the Local. Such bargaining unit

20 || members are any of the Defendant's part-time or full-time employees who perform

21 || any work task covered by the Defendant's collective bargaining agreements with the

     11 Local, whether or not those employees ever actually join the Local.
23

24

25


26
                                                                                          Reld, McCarthy, Ballew & Leahy, L.L.P.
        Complaint to Collect Funds Pursuant to Audit - 2 ATTORNEYS AT LAW
        G:\01-0'l999\412\F1uor Federal Solutions l-l&-10-17\Complaint.docx 100 \Vt:ST HAKIUSON STREET • NORTH TOWER, SUITE 300
                                                                                                  SEATTLE, WAS] iiNUTON 981 i9
                                                                                            THIHPHONE: (206) 285-0464 • FAX: (206) 285-8925
                                                                                                               tS.tt^g^ia
                Case 2:19-cv-00215-TSZ Document 1 Filed 02/14/19 Page 3 of 4




                                                                 VII.
 1

^ II Defendant accepted the Plaintiff's Trust Agreement and Declaration and

3 || agreed to pay liquidated damages equal to twenty percent (20%) of all delinquent

4 ]| and delinquently paid contributions due to the Trust, together with interest accruing

     |] upon such delinquent contributions at varying annual rates from the first day of
6
        delinquency until fully paid, as well as attorney's fees and costs the Trust incurs in
7
        connection with the Defendant's unpaid obligations.
8

                                                                VIII.
9

^ II Plaintiff conducted an audit of the Defendants payroll records for the period

ii || January 1, 2016 through October 31, 2017 regarding amounts owed to the Trust

12 11 Defendant failed to fully report all hours for which Defendant paid compensation to its

     || employees represented by the Local during said period and failed to make full
14
        payment of Defendant's contributions due to the Trust. Based upon Plaintiff's audit,
15
        Defendant is obligated to the Trust for contributions in the amount of $6,303.43.
16 j]
        Defendant is further obligated to the Trust for liquidated damages in the amount of
17

     |[ $1,260.69 for the months of January 1. 2016 through October 31, 2017, as well as

i9 || interest accruing until paid in full, and ail attorney's fees and costs incurred by the

20 || Plaintiff in connection with all of Defendant's unpaid obligations.

21 || WHEREFORE, Plaintiff prays to the Court for judgment against the Defendant

     II as follows:
23
                 A. For contributions in the amount of $6,303.43;
24
                 B. For liquidated damages in the amount of $1,260.69;
25
                 C. For all accrued interest;
26
                                                          Reid, McCarthy, Ballew & Leahy, L.L.P.
        Complaint to Collect Funds Pursuant to Audit - 3 ATTORNEYS AT LAW
        G:\01-01999W12\Fluor Federal Saiuttons l-16-10-17\Complaint.docx 100 WHST HAlliUSON STREET • NORTH TOWER, SUITE 300
                                                                                               SEATTLE, WASHINGTON 98119
                                                                                         TELEPHONE: (206) 285-0464 * FAX: (206) 285-8925
                                                                                                             ISIr^®®^6S
               Case 2:19-cv-00215-TSZ Document 1 Filed 02/14/19 Page 4 of 4




                D. For all attorney's fees and costs incurred by the Trust in connection

 2 [| with Defendant's obligations; and

 3 ] ] E. For such other and further relief as the Court may deem just and

4 || equitable.

 5 || DATED this /4^ day of February, 2019.
 6
                                                                Respectfully submitted,
 7
                                                                REID, MCCARTHY, BALLEW & LEAHY,
                                                                L.L.P.


 9


  11 Russel! J. Reid, W^BA^fi560
n || Attorney for Plaintiff ^

12


13

14

15


16


17

18

19


20

21


22

23

24

25

26
                                                                                       Reid, McCarthy, Ballew & Leahy, L.L.P.
       Complaint to Collect Funds Pursuant to Audit - 4 ATTOKN^ATLAW
       G:\01-01999W12\Flupr Federal Solutions l-16-10-17\Comptaint.docx 1 00 WHST HAKR1SON STREET • NORTH TOWER, SUITE 300
                                                                                               SEATTLE, WASHiNOTON 98119
                                                                                        TF.LRPHONR: (206) 2S5-0464 • FAX: (206) 285-8925
